UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TYRONE ANDREWS,                          
                  Plaintiff-Appellant,
                 v.                              No. 02-2289
R. W. ELKINS,
                Defendant-Appellee.
                                         
           Appeal from the United States District Court
     for the Middle District of North Carolina, at Greensboro.
                William L. Osteen, District Judge.
                          (CA-01-584-1)

                      Submitted: March 20, 2003

                       Decided: April 10, 2003

   Before WILLIAMS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Tyrone Andrews, Appellant Pro Se. Isaac T. Avery, III, Special Dep-
uty Attorney General, Patricia A. Duffy, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                          ANDREWS v. ELKINS
                                OPINION

PER CURIAM:

   Tyrone Andrews appeals the district court’s order granting Defen-
dant Elkins’ motion for summary judgment in his 42 U.S.C. § 1983
(2000) action. Andrews raises only one issue in his informal brief. See
4th Cir. R. 34(b) (pro se appellants may obtain appellate review of
only those issues explicitly raised in their informal briefs). Relying on
the initial pretrial conference order, Andrews maintains that the dis-
trict court should not have granted Elkins’ motion for summary judg-
ment because the motion was filed out of time and the district court
led him to believe that he did not need to respond to Elkins’ motion.
We find this claim without merit given that an order subsequent to the
initial pretrial conference extended the discovery period and Andrews
was given specific notice by the district court, pursuant to Roseboro
v. Garrison, 528 F.2d 309 (4th Cir. 1975), that failure to respond to
Elkins’ motion for summary judgment could lead to dismissal of his
case. Therefore, Andrews’ argument is simply belied by the record.

   We have reviewed the record and find no reversible error. Accord-
ingly, we affirm the order of the district court.* See Andrews v.
Elkins, No. CA-01-584-1 (M.D.N.C. Oct. 24, 2002). We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                              AFFIRMED

  *To the extent that Andrews also appeals the magistrate judge’s April
17, 2002, order pertaining to discovery, we find no abuse of discretion
and also affirm that order. Vodrey v. Golden, 864 F.2d 28, 32 (4th Cir.
1988) (a district court is permitted wide latitude in controlling the course
and scope of discovery, subject to abuse of discretion on appeal).